DETAILED ACTION
	Claims 1, 5-7, 9-11, 13, and 39-45 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Rejections
The 103 rejection is revised in view of the amendment and expanded to newly added claims 41-45.
The 35 USC 112(a) rejection is withdrawn in view of the amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7, 9-11, and 39-45 are rejected under 35 U.S.C. 103 as unpatentable over Platz et al. (US Pat. No. 6,019,968) in view of Bechtold-Peters et al. (US Pat. Pub. 2007/0298116; of record in IDS) and Ali (Oman J Ophthalmol. 2014 (Sep-Dec; 7(3): 112-115).
As to claims 1, 5-7, 9-11, and 39-45, Platz discloses a method of manufacturing a formulated pharmaceutical powder comprising atomizing with heating 1.0ml of an aqueous solution comprising 3.5mg IgG, 1mg mannitol (a “thermal stabilizer” of claims 1 nd paragraph), that thermal stabilizer for the antibody may be sucrose instead of mannitol (column 7, 1st paragraph), that the inclusion of citrate or other buffers is optional as it is merely one of a list of additives that may be included such that the negative limitation of claim 10 is met (column 5, 2nd paragraph and column 8, last paragraph and claim 9 of Platz), and that a surfactant such as the nonionic surfactant BAC in the amount of 0.05% may be used as the excipient, which is within the range of claim 1 for the surfactant (column 5, 2nd full paragraph and Example 6), or alternatively a Tween surfactant (column 8, last paragraph).  Additionally, while Example 9 discloses a moisture content of 1.7% which is below the range of claim 39, Platz discloses other working examples with moisture content within the range of claim 39, such as 3.0-3.5% as in Example 6.  Platz further teaches a spherical particle size of less than 5 microns, which is within the range recited by claim 1 (Example 9; column 7, 4th-5th paragraphs).  Platz discloses that the measured parameters for the spray drying process included solution temperature, inlet temperature, feed rate, outlet temperature, atomizer pressure, and coolant temperature, and that the spray drying was performed at an inlet temperature of 98-105 degrees Celsius which overlaps the range recited by claim 1, and an outlet temperature of 64-67 degrees Celsius (see table at column 12), which is somewhat above the temperature recited by claim 1.  Platz further teaches that 
As to claims 1, 5-7, 9-11, and 39-45, Platz does not further expressly disclose that the protein is a VEGF trap protein comprising the domains recited recited by claim 1 such as aflibercept (claim 40) and which is present in the range recited by claim 1, and wherein high and low molecular weight species of the VEGF antagonist are present in the amounts recited by claims 1 and 41-45, nor the wt% of the thermal stabilizer recited by claim 1.  Nor does Platz expressly disclose that the Tween surfactant is Tween 20 (i.e., “polyoxyethylenesorbitan monolaurate”) as recited by claim 1, nor the outlet temperature of claim 1, nor the aggregation rate of claim 1, or that the excipient includes isoleucine or proline as recited by claim 9.
Bechtold-Peters discloses spray dried powders comprising an active such as hulgG1 glycoprotein along with a mannitol matrix, and teaches that the powder may additionally comprise an amino acid excipient such as leucine, and that isoleucine is particularly preferred, in order to form a powder having very good flow properties and which is very stable during processing and storage (paragraphs 15-19, 58-59, and 140).  Bechtold-Peters further teaches that the powder may comprise additional surfactants such as Tween 20 (“polyoxyethylenesorbitan monolaurate”)(paragraph 57).  Bechtold-Peters further teaches an aggregation rate of less than 3.5% for the particles (paragraph 20).
Ali discloses aflibercept as a VEGF-trap fusion protein comprising VEGF ligand binding elements fused to the Fc portion of IgG (see Title and Abstract).  
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and 4) by selecting an amount of thermal stabilizer within the range of claim 1, since said amount is a result effective variable that will affect its ability to serve as a stabilizer, and 5) by varying the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
 The powder formed by the method will have the aggregation rate recited by claim 1 and the amounts of low and high molecular weight species recited by claims 1 and 41-45, since it is formed by the same method recited by the claim.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of anticipation and/or obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01.  Alternatively, the skilled artisan would have been motivated to select for an aggregation rate within the claimed range, since Bechtold-Peters suggests an aggregation rate of less than 3.5% for a similar spray dried glycoprotein powder.  Additionally, the powder formed will possess the VEGF antagonist in an amount within the 60-97% range of claim 1, since it is formed by the same method recited by the claim including the use of a same In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As to claim 9, it further would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the method of Platz by incorporating leucine or norleucine as an excipient, since Bechtold-Peters teaches that doing so will impart desirable properties to a spray dried powder comprising a protein and mannitol, including good flow and high stability, and that the resulting powder will also advantageously have a low aggregation amount of less than 3.5%.  
Claim 13 is rejected under 35 U.S.C. 103 as unpatentable over Platz et al. (US Pat. No. 6,019,968) in view of Bechtold-Peters et al. (US Pat. Pub. 2007/0298116) and Ali (Oman J Ophthalmol. 2014 (Sep-Dec; 7(3): 112-115) as applied to claims 1, 5-7, 9-11, and 39-45 above, and further in view of Jain et al. (Drug Development and Industrial Pharmacy Volume 24, 1998 Issue 8 (703-707); of record in IDS).  
The teachings of Platz, Bechtold-Peters, and Ali are relied upon as discussed above, but Platz does not further expressly disclose suspending the powder in an 
Jain teaches that a formulation for controlled delivery of a drug such as a protein can be formed easily by spray drying a suspension of microparticles of the protein in an organic solvent with PLGA to form a coating over the drug (a “biodegradable polymer”)(Abstract and “Spray-Drying” section on page 716.  
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the method of Platz, Bechtold-Peters, and Ali as combined supra by spraying the powder formed by the method with PLGA to form a coated formulation, since Jain expressly teaches that doing so will result in a formulation capable of providing controlled delivery of said protein. 
Response to Applicant’s Arguments
Applicant argues that the rejection relies upon a post hoc combination of disclosures to recreate the claimed method based upon individual elements in the prior art, and which has significant gaps.  Specifically, Applicant asserts that Ali only discloses Aflibercept/VEGF trap eye in a solution, and does not mention a VEGF antagonist powder.  Additionally, Applicant argues that the references do not address the maximal amounts of high molecular weight and low molecular weight species as recited by the claims as amended, which are asserted to be indicia of stability.  
In response, the references must be considered not individually but rather for what they teach as a whole.  The rejection relies on the primary reference, Platz, for teaching a method of manufacturing an IgG composition that is in the form of a powder.  Ali is relied upon merely for its disclosure that aflibercept is a known IgG protein such 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







  
 /Patricia Duffy/Primary Examiner, Art Unit 1645